Title: To James Madison from Sylvanus Bourne, 7 January 1804 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


7 January 1804, Amsterdam. “Inclosed I send you the Leyden Gazettes up to the present date & I take this occasion to regret that it will be absolutely requisite in order to produce (if possible) a relaxation of their present ruinous system of quarantine here that some direct communication should be made by our Govt: to that of this Country—my efforts in this regard having had no beneficial effect for even at this advanced season of the year they still detain our vessells with unrelenting rigor & Stubborness.”
Adds in a postscript: “By the President Capt. Waistcoat I transmited a bound book of the Leyden Gazette for the year 1802. This Vessel has ben lost on coast of France but I understand that the Packett for you is saved & I shall send directions to have it forwa[r]ded by the first Vessell.”
 

   
   RC (DNA: RG 59, CD, Amsterdam, vol. 1). 1 p.; in a clerk’s hand, signed by Bourne; docketed by Wagner as received 4 May and with the notation “Rigourous Quarantine.”


